DETAILED ACTION
Status of the Claims
	Claims 19-31 are new. Claims 1-31 are pending in this application. Claims 1-31 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, which is a national stage entry of PCT/US2019/020117 filed on 02/28/2019, which claims priority from the provisional application 62636284 filed on 02/28/2018. 

Information Disclosure Statement
	The information disclosure statement from 11/15/2021 has been considered by the examiner. 

Objections Withdrawn
	The objection over claim 1 is withdrawn per Applicant’s amendments of deleting language that had caused minor informalities. 
Rejections Withdrawn
	The 112(a) rejection over claims 1-18 is withdrawn per Applicant’s amendments of deleting diseases where “prevention” would not have been enabled. The current list of conditions 
	The 112(b) rejection over claims 2 and 14 are withdrawn per Applicant’s amendments that resolved the issues of insufficient antecedent basis. 
	The 112(b) rejection over claim 12 is withdrawn per Applicant’s convincing arguments in the Remarks filed on 11/15/2021. However, it is still the case that the claim will be interpreted with broadest reasonable interpretation for the time frames regarding the languages of “prior to” and “subsequent to”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Rejections Maintained – Modified as necessitated by Applicant’s Amendments
Claims 1-14, 16-18, 20-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joachim Karle (US 20140135363 A1, publication date: 5/15/2014, previously cited). 

Regarding claims 1 and 4, Karle teaches a proton inhibitor for use in a method of treating skin diseases in canine patients (claim 1 of Karle) wherein the diseases comprise itchy and/or inflammatory skin diseases. (para 1 of Karle). It is important to note that Karle discloses its invention to treat any inflammatory skin disease which is the genus species such as chemoradiation-induced inflammation and radiation-induced dermal inflammation. That being said, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)” (MPEP 2112.02). In the instant case, Karle meets the “one or more proton pump inhibitors” device limitation, thus it is determined that the Karle device anticipates the instant claimed process since Karle invention, during normal operation, would treat or prevent the conditions listed in instant claim 1. 
Regarding claims 2 and 14, since chemoradiation is introduced in the instant claim 1 as a part of the conditions being treated, and not a step of administration for the method, Karle invention is anticipatory over the limitations disclosed in the instant claim for the same inherency reasoning discussed above for claim 1. Karle product, under its normal operation would treat chemoradiation-induced inflammation wherein the chemoradiation is any of the Markush group constituents recited in instant claim 2 or more specifically for chemotherapeutics recited in instant claim 14. All of these limitations are in regards to the condition being treated. 

Regarding claim 5, since claim 4 (the claim which instant claim is dependent on) recites “one or more other agents” as optional (“formulated alone or in combination”), there are no limitations in the instant claim that Goodhew is required to meet.
Regarding claim 12, Karle anticipates claim 12 because at least 1/4 of all patients (canines) will receive (or have received) chemotherapy or radiation therapy at some point in their lives taking into consideration of incidence of cancer in general. 
Regarding claim 13, Karle teaches the proton pump inhibitor to be omeprazole, lansoprazole, pantoprazole or esomeprazole (claim 4 of Karle). 
Regarding claims 16-17, Karle teaches the proton pump inhibitor concentration to be 0.1 wt % to 20 wt % (claim 7 of Karle). 
Regarding claim 18, Karle teaches a proton inhibitor for use in a method of treating skin diseases in canine patients (claim 1 of Karle). Karle teaches esomeprazole (claim 4 of Karle) to be administered. Canine patients do get cancer and do receive chemotherapy, thus “wherein the individual has or is at risk for chemotherapy- and/or radiation therapy- induced tissue inflammation” limitation is also met. 
	Regarding claim 19, Karle also anticipates the instant claim under the principles of inherency (described above). 

	
New Rejection over formerly cited Goodhew reference– As Necessitated by Amendment and New Claims
Claims 1-6, 12-14, 16-17, 19-23, 27-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Erica Brook Goodhew (US 20100093747 A1, publication date: 04/15/2010, previously cited). 
	It is noted that Applicant amended instant claim 1 by deleting the list of conditions being treated or prevented and adding the limitations “chemoradiation-induced inflammation, chemoradiation-induced diarrhea, chemoradiation-induced colitis, radiation-induced dermal inflammation, or radiation-induced fibrosis”. Upon these amendments, Examiner concluded that Goodhew is now also anticipatory over the instant claims. Details on how Goodhew meets the instant claims are provided below. 
	Regarding claims 1, 4 and 13, Goodhew teaches a method of treating inflammation (claim 31) with a proton pump inhibitor such as omeprazole, esomeprazole, lansoprazole, rabeprazole, leminoprazole or pantoprazole (claim 8) which is administered in a therapeutically effective amount (claim 30). These teachings are anticipatory over the instant claim for the same inherency reasoning provided above in the rejection under Karle. Goodhew recites many inflammatory conditions that can be treated with its invention such as dermatitis, colitis and Hodgkins disease (para 205). It is important to note that Goodhew does not specifically need to disclose a method of treating inflammation caused by chemotherapy or radiation as long as it teaches the composition (device) which would carry out the instant method during normal operation. It is concluded that the instant claim method would be achieved by the Goodhew composition (claim 8) in patients with inflammatory conditions resulting from chemotherapeutics and radiation therapy. 
	Regarding claim 5, since claim 4 (the claim which instant claim is dependent on) recites “one or more other agents” as optional (“formulated alone or in combination”), there are no limitations in the instant claim that Goodhew is required to meet. 
Regarding claims 2 and 14, since chemoradiation is introduced in the instant claim 1 as a part of the conditions being treated, and not a step of administration for the method, Goodhew invention is anticipatory over the limitations disclosed in the instant claim for the same inherency reasoning discussed above for claim 1. Goodhew product, under its normal operation would treat chemoradiation-induced inflammation wherein the chemoradiation is any of the Markush group 
Regarding claims 3 and 6, Goodhew teaches the proton pump inhibitor to be administered either locally or systemically (para 212, claim 32). 
Regarding claim 12 and 27, Goodhew is anticipatory because at least 1/3 of all patients will receive (or have received) chemotherapy or radiation therapy at some point in their lives taking into consideration of incidence of cancer in general. 
Regarding claims 16-17, Goodhew teaches esomeprazole (example 2) at 0.048 µM. Thus using the molecular weight (324.4 g/mol) and the density (1.4 g/cm3) of esomeprazole, ~2.3 wt % is calculated which anticipates the claimed range. A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03). 
	Regarding claim 19, Goodhew teaches as discussed above. The remaining limitations of the instant claims are met by prior art device anticipates a claimed process if the device carries out the process during normal operation (MPEP 2112.02) rationale. “Pneumonitis” is one of the conditions that is treated by Goodhew (para 205). 
	Regarding claims 20-23, 27-29 and 31, Goodhew teaches as discussed above. Goodhew device also anticipates “A method of sensitizing tumor cells in an individual to radiation therapy”. Patients get radiation therapy for cancer, Goodhew invention would under normal operation would be used on patients who have cancer and receiving radiation therapy. Regarding “sensitizing tumor cells” limitation, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, 

Rejection Maintained – Modified As Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 7-11, 15, 18, 24-26 and 30 in addition to claims 1, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erica Brook Goodhew (US 20100093747 A1, publication date: 04/15/2010, previously cited).
	Regarding claims 1 and 20, Goodhew teaches as discussed above. 
	Regarding claims 7, 10 and 25, Goodhew teaches “For topical administration, suitable formulations may include biocompatible oil, wax, gel, powder, polymer, or other liquid or solid carriers. Such formulations may be administered by applying directly to affected tissues, for example, a liquid formulation to treat infection of conjunctival tissue can be administered dropwise to the subject's eye, or a cream formulation can be administered to the skin” (para 223).
Regarding claims 8-9 and 24, Goodhew teaches “The route of administration of the composition depends on the condition to be treated. For example, intravenous injection may be preferred for treatment of a systemic disorder and oral administration may be preferred to treat a gastrointestinal disorder” (para 218), thus, intravenous injection is interpreted as “formulated for administration outside of the alimentary canal” as well as “formulated for administration other than the stomach”. 
Regarding claims 11 and 26, Goodhew teaches “form of tablets, troches, capsules, elixirs, suspensions” (para 220), liquid (para 223), “nasal spray, nasal drop, suspension, gel, ointment, cream or powder” (para 222), “gels, pastes, foams or spray” (para 221). 
	Regarding claims 15 and 30, Goodhew teaches that the proton pump inhibitor can be co-administered with a second agent (para 213) wherein the second agent is an anti-cancer agent selected from Bleomycin Sulfate, carboplatin, cisplatin, doxorubicin, etoposide, mitomycin, gemcitabine and paclitaxel (para 215). Goodhew also teaches treating inflammatory conditions resulting from injection site reactions (para 205) wherein such reactions occur from 
	Regarding claim 18, Goodhew teaches esomeprazole treatment of human neutrophils (example 2) which induces negative chemotaxis of human migratory cells (para 163). Goodhew teaches that chemotaxis plays an important role in disease progression in cancer (para 3) and that “compounds that induce negative chemotaxis have in fact been described as useful in treating inflammation, in inhibiting tumor metastasis” (para 3) and “it would therefore be advantageous to identify additional compounds that induce negative chemotaxis” (para 4). Goodhew also specifically teaches conditions such as dermatitis and scarring (para 205) as well as many different types of cancer (para 210). Cancer is also an inflammatory disease where most patients receive chemotherapeutics and/or radiation. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have modified the embodiments of Goodhew to achieve the instant invention. The treatment is directed to many inflammatory conditions listed in para 205 and also cancer diseases listed in para 210. As explained above, Goodhew teaches the importance of using protein pump inhibitors to treat inflammation and to be co-administered with agents such as chemotherapeutics. Even though Goodhew doesn’t have a specific embodiment where an individual is being treated topically and with other agents such as chemotherapeutics, the specification and the claims of Goodhew teach and allow one of ordinary skill in the art to achieve a method of treating individuals with inflammatory conditions with a reasonable expectation of successfully incorporating other agents such chemotherapeutics via other means such as topically. 

Response to Arguments 
The arguments against the rejections that are withdrawn are now moot. 
Regarding the USC 102 rejection under Karle, Applicant argues the following: 
“The Examiner, on page 6 of the Action, states that Karle teaches a proton pump inhibitor for use in a method of treating skin diseases comprising "any form of inflammatory skin disease comprising atopic dermatitis and other itchy skin conditions." Yet, atopic dermatitis, typically driven by genetic or allergic factors, is distinct from chemoradiation- or radiation-induced dermatitis. Further, "other itchy skin conditions" is a vague phrase. When read in context of the specification, such as at paragraph [0044] of Karle, the phrase suggests the itchy skin conditions are due to etiologies such as allergies, environmental causes, infections, hereditary cause, or other non-treatment related causes. Paragraph [0044] of Karle also notes that "inflammatory skin diseases" are due to the same etiologies. Thus, "inflammatory skin disease comprising atopic dermatitis and other itchy skin conditions," as taught by Karle, does not include chemoradiation- or radiation-induced dermatitis. One skilled in the art would recognize that not all inflammation is alike. The inflammatory skin diseases of Karle are distinct from the inflammatory conditions of instant claim 1. Those skilled in the art recognize the diseases of Karle and the conditions of instant claim 1 are different by diagnosing them as distinct diseases. The atopic dermatitis ICD-10 diagnostic code is different than the ICD-10 code for radiation dermatitis. Both, under current standards of care, are treated differently. Atopic dermatitis have been successfully treated with steroids, antihistamines, and antiseptic agents. Said treatments have not been shown to have beneficial effects in radiation dermatitis. 
While canine patients do get cancer, Karle does not teach that treatment of such cancer can lead to treatment-induced dermatitis or other conditions that are analogous to the claimed human conditions. Karle is silent as to chemoradiation and radiation, and therefore also does not disclose the elements of instant claim 1 nor any of the instant dependent claims”. 
This argument is acknowledged but is not found persuasive. Applicant’s remarks about the inflammatory conditions being treated by Karle being different compared to the instant application method is acknowledged. Applicant’s conclusion about Karle being silent to “chemoradiation and radiation” is correct. However, the rejection above now explains how prior art product can be anticipatory over a method claim even if said method is not disclosed by the prior art. Although new and nonobvious uses of old structures and compositions may be patentable (MPEP 2112.02 II), it is determined that the instant method is not a new and non-obvious use of proton pump inhibitors. Radiation or chemotherapy induced inflammation treatment property of proton pump inhibitors is not deemed to be a new or nonobvious use. It is not unexpected for proton pump inhibitors to treat inflammation caused by cancer therapy as opposed to its known use of treatment of inflammatory conditions overall. 

Regarding the USC 103 under Goodhew, Applicant argues the following:
“The Examiner contends that Goodhew teaches a method of treating inflammation. But, when read as a whole, the skilled artisan would understand that Goodhew actually only teaches a method of inducing negative chemotaxis. Goodhew's title, claims, and provided data all reference methods of inducing negative chemotaxis. Goodhew tries to expand methods of inducing negative chemotaxis to be useful for treating any method of inflammation without providing evidence. Goodhew, at paragraph [0003], states that negative chemotaxis-inducing agents have "been described as useful in treating inflammation, in inhibiting tumor metastasis and in contraception." This broad statement does not provide one skilled in the art with confidence that such agents will have activity for any specific inflammatory condition that is not known to be driven by chemotaxis. As discussed above, not all inflammation is the same, and not all treatments of specific types of inflammation work on other types of inflammation. Inflammation may result from autoimmune reactions, infections, irritations, radiation, etc. that each have their own mechanisms for driving the inflammatory process. A broad statement about an agent being useful for all types of inflammation, without evidence, does not teach one skilled in the art how to use the agent for any specific inflammation without undue experimentation.
	In fact, it would not be obvious to treat radiation-induced conditions from the teachings of Goodhew, because radiation itself induces negative chemotaxis. For example, Wunderlich et al. (Clin Exp Immunol. 2015 Jan; 179(1): 50-61; submitted in an IDS herewith) demonstrates that radiation induces negative chemotaxis. See Wunderlich et al. at abstract ("However, significantly reduced migration, but increased chemotaxis of [pre-activated peritoneal macrophages of radiosensitive BALB/c mice] after exposure to 0-1 or 0-5 Gy, was detected."). Thus, it would not be obvious to treat a human with a negative chemotaxis-inducing agent (i.e. a PPI) when negative chemotaxis has already occurred in the human from the radiation. Further, it would not be obvious to use PPIs to induce negative chemotaxis in order to prevent a condition (radiation-induced dermatitis) that itself induces negative chemotaxis. One skilled in the art would not find it obvious to use an agent to induce the very thing the radiation is causing. One skilled in the art would not use the teaching of Goodhew to reach the instant claims. Thus, the instant claims are non-obvious and patentable over Goodhew”. 

	For the above reasons, the rejections are maintained. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613